DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson [3120260], further in view of McAllister [5057004].
With respect to claim 1, Thompson discloses: An offshore hydrocarbon management system comprising: a flare boom (16) configured to connect to an offshore drilling rig (10), the flare boom configured to flare at least a portion of hydrocarbons flowed from the offshore drilling rig to the flare boom [see FIG 1, col 1, line 59-col 2, line 68]; however does not disclose the capture system as claimed.
McAllister makes up for these deficiencies by teaching a gas nozzle (41) for a floating burner [see FIG 2] and a liquid hydrocarbon capture system (45) comprising a plate configured to be spatially positioned relative to the flare boom, the plate sized to collect at least unflared hydrocarbons in a liquid state that flow through the flare boom [col 5, line 60-col 6, line 13].
With respect to claim 11, Thompson discloses: A liquid hydrocarbon capture system comprising: an arm (16) configured to be positioned below a flare boom (41) of an offshore drilling rig (10) and attached to the offshore drilling rig at a first end, the arm comprising a second end, the flare boom configured to flare at least a portion of hydrocarbons flowed from the offshore drilling rig to the flare boom [see FIG 1, col 1, line 59-col 2, line 68]; however does not disclose the plate as further claimed.
McAllister makes up for these deficiencies by teaching a gas nozzle (41) for a floating burner [see FIG 2] and a plate (45) attached to the second end of the arm, the plate configured to be spatially positioned relative to the flare boom, the plate sized to collect at least unflared hydrocarbons in a liquid state that flow through the flare boom [see FIG 2, col 5, line 60-col 6, line 13].
Regarding claims 1 and 11, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Thompson with the teachings of McAllister because McAllister addresses and solves a common problem with offshore drilling systems and provides a necessary means to collect fuels from contaminating bodies of water.
Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/12/2021